DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 11, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Leeuwen (Leeuwen US 3,751,845).

1: Leeuwen teaches a combination seat and bucket lid (see Figures 1-2, with a seat 6/60 and bucket lid, generally below 6 of element 5, of Figure 2) capable of coupling to an unclaimed bucket (bucket 1), comprising: a main body (main body 5, excluding element 60, 6) including a lip (lip 50, over 51, Figure 3) capable of coupling the lid to the unclaimed bucket, 
a bottom surface of the lid (bottom surface of 44, facing the bucket, Figure 2 and 3) facing the bucket when coupled thereto, and a center area (center area generally around 67 Figure 3) and an opening (opening 54, adjacent the center area when assembled) formed adjacent the center area; and 
a door (door 7) movably attached to the main body (attached to the main body at 44 and 57), the door selectively movable between an opened position (opened position when 7 is moved away from 54) and a closed position (door 7 covers the opening 54 in Figure 1), the door 

2: Leeuwen teaches the claimed invention as discussed above for Claim 1 and Leeuwen further teaches that the door is selectively movably attached to the main body by a pivoting fastener (pivoting fastener 66 with 68, 69, and 70, see Figure 2).

5: Leeuwen teaches the claimed invention as discussed above for Claim 1 and Leeuwen further teaches that the door is continuously selectively movable between the opened position and the closed position so that the door can fully cover the opening in the closed position, not cover the opening in the open position, and can at least partially cover the opening in any intermediate position therebetween (door 7 is movable towards 44 and can be in a plurality of intermediate positions, by using tab 59 to move the door 7, Figures 1-2).

11: Leeuwen teaches the claimed invention as discussed above for Claim 1 and Leeuwen further teaches that the door has a grip tab extending outwardly and disposed proximate a rim of the door (grip tab 59, extending upward and outward away from the interior of the bucket, and disposed about the periphery of the door 7, Figure 2).

16: Leeuwen teaches the claimed invention as discussed above for Claim 1 and Leeuwen further teaches that the door is movably attached to the main body about an axis of rotation that is oriented substantially perpendicular to a plane on which the main body is disposed (axis of 

19: Leeuwen teaches the claimed invention as discussed above for Claim 1 and Leeuwen further teaches a bucket (1) including the combination seat and bucket lid of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeuwen (Leeuwen US 3,751,845).

20: Leeuwen teaches an obvious method for constructing a combination seat and bucket lid (see Figure 2), the method comprising the steps of: providing a bucket lid (see Figures 1-2 
a bottom surface (bottom surface of 44, facing the bucket, Figure 2 and 3) of the lid facing the bucket when coupled thereto, and a center area (center area generally around 67 Figure 3) and an opening (opening 54, adjacent the center area when assembled) formed adjacent the center area; providing 
a door (door 7) configured to be movably attached to the main body (attached to the main body at 44 and 57), the door configured to be selectively movable between an opened position (opened position when 7 is moved away from 54) and a closed position (door 7 covers the opening 54 in Figure 1), the door covering the opening in the closed position, and the door disposed below the center area of the main body in the opened position (door 7 is disposed below the plane of 67, Figure 3 in the open position where door 7 is moved laterally and radially away from 54); coupling the door to the main body (coupling door 7 to the main body via 66, when assembled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the product described in Leeuwen such that the obvious method of providing the product is within the skills of one of ordinary skill in the art and the prior art in its normal and usual operation, would necessarily perform the methods claimed.

Allowable Subject Matter
Claims 3-4, 6-10, 12-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/King M Chu/Primary Examiner, Art Unit 3735